Citation Nr: 1119479	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chest pain.

2.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983 and from November 1983 to September 2001.

In December 2010, the Board of Veterans' Appeals (Board) reopened a claim for service connection for a disability manifested by chest pain and remanded the reopened issue, along with the issue of service connection for hypertension, to the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO) for a nexus opinion.  A nexus opinion was obtained in January 2011.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Relevant service medical reports dated from May 1989 to November 1998 were added to the claims files after the most recent supplemental statement of the case in January 2011 without a clear waiver of RO review.  See 38 C.F.R. § 20.1304 (2010).  

In addition, as the January 2011 VA examination report was conducted by a physician's assistant (PA) and the examination report was not signed by a physician, a remand is necessary in order to afford the Veteran the benefit of an adequate medical review by a physician.  See VA Adjudication Procedure Manual M- 21 Part VI, § 1.07(d) ("M-21-1").  When a PA renders a medical opinion in a VA examination, regular VA procedure requires physician review and signature.  See M21-1, Part VI, 1.07(d).  VA medical facilities are responsible for ensuring that examiners are adequately qualified and all examination reports must be signed (or electronically signed) by physicians (or clinical or counseling psychologists were applicable).  

1.  The AMC/RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for cardiovascular disease that is not evidenced by the current record.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records.  All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  

2.  The AMC/RO must arrange for review of the January 2011 examination report by an appropriate physician for review and signature, as well as any additional comments deemed warranted.  If the reviewer does not agree with the examination conclusions, the reviewer will provide a nexus opinion with supporting rationale.  

3.  After the above has been completed, the AMC/RO should review the claims files and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Thereafter, the AMC/RO must readjudicate the issues of entitlement to service connection for a disability manifested by chest pain and for hypertension based on all of the evidence of record.  If either of the benefits sought on appeal remains denied, the Veteran must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


